I find in the record ample evidence to support the decree entered by the Chancellor who had the parties and witnesses before him. I find no evidence reflected by the record that the Chancellor either misconceived or misapplied the law governing such cases. The record abounds with undisputed proof that between the time of the entry of the original decree and the time of the entry of the modified decree the father here involved availed himself but little if any of the pleasure or privilege of the society or control of the child. That he left her to the care, society *Page 175 
and control of persons employed by him for that purpose while he pursued pleasure and conduct in which she could not participate.
The decree I think should be affirmed.
BROWN, J., concurs.